Citation Nr: 1212714	
Decision Date: 04/06/12    Archive Date: 04/11/12

DOCKET NO.  10-15 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an evaluation in excess of 70 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial evaluation in excess of 20 percent for diabetes mellitus, type II.

3.  Entitlement to an effective date earlier than April 3, 2009 for the grant of service connection for diabetes mellitus, type II.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Attorney Sean Kendall


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from September 1967 to September 1969.

These matters come before the Board of Veterans' Appeals (Board) from an April 2009 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  The PTSD is characterized by occupational and social impairment with deficiencies in most areas.

2.  The diabetes mellitus, type II, is characterized by use of an oral hypoglycemic agent and a restricted diet.

3.  The competent and probative evidence of record shows an informal claim of service connection for diabetes mellitus, type II, on March 11, 2009.

4.  The Veteran's service-connected disabilities do not prevent him from securing and following some type of substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 70 percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1-4.16, 4.130, Diagnostic Codes (DC) 9411 (2011).  

2.  The criteria for an initial evaluation in excess of 20 percent for diabetes mellitus, type II, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1-4.16, 4.119, DC 7913 (2011).  

3.  The criteria for an effective date for service connection for diabetes mellitus, type II, of March 11, 2009, and no earlier, have been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2011); 38 C.F.R. § 3.400(b) (2011).

4.  The criteria for entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist 

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  January 2009, March 2009, and  October 2009 letters satisfied the notice provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  January 2009, March 2009, and October 2009 letters notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's VA medical treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The record does not indicate that there are relevant private treatment records.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c)(2).  Adequate VA examinations were conducted for the Veteran's PTSD and diabetes mellitus, type II.  The record does not reflect that these examinations were inadequate for rating purposes.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examiners supported their conclusions with analysis that can be weighed against the other evidence of record.  Stefl v. Nicholson.  21 Vet. App. 120, 124 (2007).

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Analysis

A.  Increased Evaluation for PTSD

The Veteran is seeking an evaluation in excess of 70 percent for PTSD.

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321(a), 4.1 (2011).

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130 provides the following ratings for psychiatric disabilities:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships, a 70 percent rating.

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, a 100 percent rating.  38 C.F.R. § 4.130 (2011). 

The Global Assessment of Functioning (GAF) is a scale which reflects the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood, (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  A GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  

A score of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61 to 70 is defined as some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  A score of 71 to 80 indicates that, if symptoms are present at all, they are transient and expectable reactions to psychosocial stressors with no more than slight impairment in social and occupational functioning.  See Carpenter v. Brown, 8 Vet. App. 240, 242-44 (1995).

July 2008 VA treatment records indicate that the Veteran had been doing better and that since starting Effexor he had not had any suicidal thoughts.  On a mental status examination, he was alert and oriented, speech was normal in rate and tone, thoughts were goal directed, and insight and judgment were intact.  There were no hallucinations or suicidal or homicidal effect.  

At September 2008 VA treatment the Veteran reported intermittent nightmares and some periods of a "low mood."  A mental status examination was the same as in July 2008.

December 2008 VA treatment records show that the Veteran had flashbacks, nightmares, anxiety, paranoia, and hypervigilance.  However, on a mental status examination he was alert and oriented, his speech was normal, he had good eye contact, his thoughts were goal directed, and insight and judgment were intact.

The Veteran wrote in a February 2009 statement that he suffered from severe depression, suicidal tendencies, mental confusion, forgetfulness, panic attacks, anxiety attacks, flashbacks, lack of motivation, and nightmares.  It was difficult for him to deal with people and to be in enclosed spaces with lots of people.  He lacked motivation and did not know how to behave from one day to another.  

The Veteran had a VA examination in March 2009.  He wrote in an April 2009 statement that the examination was only 10 minutes long and that the report includes statements on symptoms that he was never asked about, such as suicidal thoughts, panic attacks, hallucinations, delusions, obsessive ritualistic behaviors and memory loss.  The examiner diagnosed the Veteran with PTSD and major depressive disorder and opined that the latter was the "primary impairing diagnosis."  However, probative value cannot be given to this opinion because of the deficiencies of the examination itself.   "...[M]ost of the probative value of a medical opinion comes from its reasoning" and the Board "must be able to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

At April 2009 VA treatment the Veteran said that he almost killed himself after an argument with his girlfriend.  The previous day they went to couples counseling, which had helped a little bit, and they were going to continue to go.  On a mental status examination the Veteran was alert and oriented, speech was at a normal rate and tone, and he had good hygiene and poor eye contact.  The Veteran had a depressed mood with an almost flat effect.  There was no suicidal or homicidal ideation.  Thoughts were goal directed and insight and judgment were intact.  The assessment was PTSD and severe major depressive disorder and dysthymia.

In November 2009 the Veteran had another VA examination and the examiner reviewed the record.  The Veteran said that he was close with four of his five adult children, was isolated, did not like crowds, and avoided loud noises due to hypervigilance and his startle reflex.  He got easily irritated and had a poor frustration tolerance.  The Veteran reported significant feelings of depression and a lack of motivation.  He also did not sleep well.

On examination it was noted that the Veteran was well dressed.  He was cooperative, had good eye contact, and his speech was of regular rate and rhythm.  His mood was depressed, affect was flat and mildly anxious, and he denied psychotic or manic symptoms.  Thought process was linear, logical and goal directed.  The Veteran denied suicidal, homicidal or paranoid ideations.  Insight and judgment were good and cognition was intact.

The examiner diagnosed the Veteran with PTSD, major depressive disorder, moderate to severe, and dysthymia.  The Veteran was assigned a GAF score of 49, which was for all three Axis I diagnoses.  It was noted that the depression symptoms overlapped with the PTSD symptoms.  Since it is not possible to distinguish them, the Board will consider all of the psychiatric symptomatology as being related to the service-connected PTSD.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (when a claimant has both service-connected and nonservice-connected disabilities, the Board must attempt to discern the effects of each disability and, where such distinction is not possible, attribute such effects to the service-connected disability); see also See Howell v. Nicholson, 19 Vet. App. 535, 540 (2006).

The Veteran does not have total occupational and social impairment.  The November 2009 VA examiner opined that the Veteran did not have any impairment in reality testing or communications, and there was not any major impairment in work or family relations, judgment, thinking or mood.  Furthermore, activities of daily living remained intact.  The mental status examinations from treatment showed the Veteran to be alert and oriented, with normal speech, goal directed thoughts, and intact insight and judgment.  While the record shows that the Veteran has serious symptoms as a result of his service-connected PTSD, he does not meet the criteria for a 100 percent evaluation.  See 38 C.F.R. § 4.130, DC 9411.

 Consideration has been given to "staged ratings" (i.e., different percentage ratings for different periods of time) since the date when service connection was made effective.  Hart, supra.  However, there is no identifiable period of time during which the PTSD was more disabling than reflected in the ratings assigned.  Thus, "staged ratings" are not supported by the record. 

Consideration has been given regarding whether the schedular evaluation is inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director of the Compensation and Pension Service for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1).

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).

First, a determination must be made as to whether the schedular criteria reasonably describe a veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  Id.

If the schedular rating criteria do not reasonably describe a veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other related factors, such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.

If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The schedular evaluations in this case are adequate.  Ratings in excess of those assigned are provided for greater degrees of impairment, but the competent evidence reflects that such are not present in this case.  As the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected disability, no exceptional or unusual disability picture is shown.  Therefore, consideration of other factors (such as marked interference with employment or frequent periods of hospitalization) is not necessary.  As the Veteran's disability picture is contemplated by the rating schedule, no extraschedular referral is required.

The preponderance of the evidence is against the claim for an evaluation in excess of 70 percent for PTSD.  There is no doubt to be resolved, and an increased rating is not warranted.  

B.  Increased Evaluation for Diabetes Mellitus, Type II

The Veteran seeks an initial evaluation in excess of 20 percent for diabetes mellitus, type II.

Diagnostic Code 7913 provides ratings for diabetes mellitus.  Diabetes mellitus requiring insulin and restricted diet, or; oral hypoglycemic agent and restricted diet, is rated 20 percent disabling.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities is rated 40 percent disabling.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately rated, is rated 60 percent disabling.  Diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately rated, is rated 100 percent disabling.  38 C.F.R. § 4.119 (2011).

Note (1) to Diagnostic Code 7913 provides that compensable complications of diabetes are to be rated separately unless they are part of the criteria used to support a 100 percent rating (under Diagnostic Code 7913).  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  Note (2) provides that, when diabetes mellitus has been conclusively diagnosed, the adjudicator is not to request a glucose tolerance test solely for rating purposes.  38 C.F.R. § 4.119.

VA treatment records indicate that the Veteran was prescribed Metformin for diabetes in March 2009.  The treatment records do not indicate that he has ever used insulin for diabetes or had his activities regulated due to diabetes.

The Veteran had a VA examination in November 2009.  He was taking Metformin 500 mg. twice a day without side effects.  He did not monitor his blood sugar and reported no history of hypoglycemic reaction or ketoacidosis.  There had been no prior hospitalizations for diabetes.  The Veteran was on a diabetic diet and had lost about 10 pounds in the past year.  He said that he had no restrictions of activities due to diabetes mellitus.  There were no cardiac or neurological symptoms.  The examiner noted that the Veteran had no limitation with regard to daily activities or occupational activities while he was working.  The examiner also noted that the Veteran was tolerating his treatment well and that his hemoglobin A1c had dropped.  A November 2009 VA eye examination indicated that there were no vision abnormalities related to diabetes mellitus.

While the record shows that the Veteran has been on a restricted diet for his diabetes mellitus, he has not been on insulin or had his activities restricted.  Therefore, he does not qualify for a 40 percent evaluation, the next highest available.  See 38 C.F.R. § 4.119, DC 7913.

Consideration has been given to "staged ratings" (i.e., different percentage ratings for different periods of time) since the date when service connection was made effective.  Fenderson, supra.  However, there is no identifiable period of time during which the diabetes mellitus, type II, was more disabling than reflected in the ratings assigned.  Thus, "staged ratings" are not supported by the record. 

Consideration has been given regarding whether the schedular evaluation is inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director of the Compensation and Pension Service for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1).

The schedular evaluations in this case are adequate.  Ratings in excess of those assigned are provided for greater degrees impairment due to diabetes mellitus, type II, but the competent evidence reflects that such are not present in this case.  As the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected disability, no exceptional or unusual disability picture is shown.  Therefore, consideration of other factors (such as marked interference with employment or frequent periods of hospitalization) is not necessary.  As the Veteran's disability picture is contemplated by the rating schedule, no extraschedular referral is required.

The preponderance of the evidence is against the claim for an initial evaluation in excess of 20 percent for diabetes mellitus, type II.  There is no doubt to be resolved, and an increased rating is not warranted.  

C.  Earlier Effective Date for the Award of Service Connection for Diabetes Mellitus, Type II

The Veteran seeks an effective date earlier than April 3, 2009 for the award of service connection for diabetes mellitus, type II.

The effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2011); 38 C.F.R. § 3.400 (2011).  The effective date for the grant of service connection for disability compensation is the "[d]ay following separation from active service or date entitlement arose if claim is received within 1 year after separation from service; otherwise, date of receipt of claim, or date entitlement arose, whichever is later."  38 C.F.R. § 3.400(b)(2)(i).

The effective date of an award of service connection is based upon a variety of factors, including date of claim, date entitlement is shown, and finality of prior decisions.  See, e.g., Lalonde v. West, 12 Vet. App. 377, 382 (1999) (holding that "the effective date of an award of service connection is not based on the date of the earliest medical evidence demonstrating a causal connection, but on the date that the application upon which service connection was eventually awarded was filed with VA").

The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. § 3.1(r).  A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See 38 C.F.R. § 3.1(p); see also Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought. Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the veteran, it will be considered filed as of the date of receipt of the informal claim.  When a claim has been filed which meets the requirements of 38 C.F.R. §§ 3.151 or 3.152, an informal request for increase or reopening will be accepted as a claim.  38 C.F.R. § 3.155.

On March 11, 2009, a blood test from VA treatment revealed an elevated hemoglobin A1c level.  The Veteran was contacted the following day by a nurse practitioner who discussed beginning Metformin and changing his diet due to persistent elevated glucose.  On March 19, 2009, the Veteran filled a prescription for Metformin, and VA pharmacy records indicate it was prescribed because of diabetes.  The treatment notes first mention the Veteran having a diagnosis of diabetes mellitus on April 3, 2009.  

The treatment records were regarded as an informal claim, and in an April 2009 rating decision, service connection was granted with an effective date of April 3, 2009.  That date was noted to be the earliest that the treatment records showed a diagnosis of diabetes mellitus.  The record does not show that there was any communication by the Veteran or by his former representative regarding a claim of service connection for diabetes mellitus, type II, prior to the April 2009 rating decision.

The Board finds that the Veteran is entitled to an earlier effective date of March 11, 2009 for the grant of service connection for diabetes mellitus, type II.  While the Veteran was not explicitly diagnosed with diabetes mellitus, type II on that day, the treatment records show that the results of the blood test from that day were the basis of the diagnosis.  Furthermore, the record does not indicate that there was any additional treatment or examinations between the blood test and when the term diabetes was attached to the Veteran in the treatment records.  Therefore, the only reasonable conclusion is that the treatment records show diabetes on March 11, 2009.  

There is no earlier indication in the treatment records that the Veteran had diabetes mellitus, type II.  Therefore, he is not entitled to an effective date prior to March 11, 2009 for the grant of service connection.

Thus, March 11, 2009 is the proper effective date for the grant of service connection for diabetes mellitus, type II.  The preponderance of the evidence is against the claim for an earlier effective date earlier than March 11, 2009.  There is no doubt to be resolved for the period prior to March 11, 2009. 



D.  Entitlement to TDIU

The Veteran contends that he is unable to secure and maintain substantially gainful employment due to his service-connected disabilities.

Total disability ratings for compensation based on individual unemployability may be assigned when the combined schedular rating for the claimant's service-connected disabilities is less than 100 percent, and when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, this disability is ratable at 60 percent or more, or, if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities sufficient to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (2011).

The Veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2011).

The Veteran's service-connected disabilities, as evaluated under the VA Rating Schedule, are: PTSD, evaluated as 70 percent disabling, and diabetes mellitus, type II, evaluated as 20 percent disabling.  The combined evaluation is 80 percent.

Since the Veteran has one service-connected disability with an evaluation of at least 60 percent, the initial criteria for schedular consideration for the grant of TDIU under 38 C.F.R. § 4.16(a) are met.

The Veteran's service-connected disabilities do not preclude all forms of gainful employment.  In addition to the above discussion of the Veteran's service connected diabetes mellitus, type II, and PTSD, the November 2009 VA PTSD examiner opined that any kind of occupation working with people would be very difficult for the Veteran because of his avoidance of people and crowds.  This infers that the Veteran could perform satisfactorily in an occupation in which he did not have to work with others or in crowds.  The examiner did not state that the Veteran is unemployable as a result of  PTSD.  

The record does not show that the Veteran had any occupational limitations as a result of his service-connected diabetes mellitus, type II.  The November 2009 diabetes mellitus examiner wrote that the Veteran did not have any limitation in daily activities or occupational activities.  Furthermore, his activities have not been restricted due to diabetes.

The Veteran believes that his service-connected disabilities preclude all forms of gainful employment.  However, as a layperson, the Veteran is not competent to render such a nexus opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Jandreau v. Nicholson, 492 F.3d at 1372 (Fed. Cir. 2007).  

Given the lack of evidence that the Veteran's service-connected disabilities preclude all forms of gainful employment, the preponderance of the evidence is  against the claim for TDIU.  Nor are there special factors that warrant extraschedular consideration.  There is no doubt to be resolved, and entitlement to TDIU is not warranted.













ORDER

Entitlement to an evaluation in excess of 70 percent for PTSD is denied.

Entitlement to an initial evaluation in excess of 20 percent for diabetes mellitus, type II, is denied.

An earlier effective date of March 11, 2009, and no earlier, for the award of service connection for diabetes mellitus, type II, is granted.

Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities is denied.




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


